DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1 and 4-8 are is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Publication No. 2009/0312807 to Boudreault et al. “Boudreault” in view of U.S. Publication No. 2011/0295114 to Agah et al. “Agah” or U.S. Publication No. 2012/0172680 to Gelfand et al. “Gelfand”, either in further view of U.S. Publication No. 2013/0184791 to Wallsten and U.S. Publication No. 2004/0267338 to Harrison et al. “Harrison”.  	
With respect to Claim 1, Boudreault discloses various balloon catheter configurations (Figs. 11A-21) comprising a catheter shaft 1308 in Fig. 21 and corresponding descriptions (e.g. tube) with one or more openings (1304 in Fig. 21) and having a length in its broadest reasonable interpretation.  Boudreault discloses where the catheter includes an inflatable cuff (e.g. toroidal or donut shaped balloon 1302 in Fig. 21) that holds a portion of the tube extending through the cuff such that one or more openings are disposed inside the isolated area 1318 created by the donut shape.  Examiner notes that the isolated area is considered to be a hollow compartment with an inner edge and outer edge and open to an environment external to the inflatable cuff in its broadest reasonable interpretation.  In addition, the Boudreault explains that the openings in the tube within the isolated area facilitate devices, fluids or other materials to be introduced 
However, the embodiment depicted in Fig. 21a does not appear to have a dorsal surface configured as an encapsulating cover as claimed.  
In other embodiments (e.g. Fig. 18), Boudreault depicts where the balloon includes an encapsulating cover having a dorsal and ventral surface to help stabilize the balloon (Paragraph [0118]).  
Accordingly, it would have been obvious to a person skilled in the art to have provided an encapsulating cover in other embodiments described by Boudreault in order to enhance the stabilization of the balloon in particular areas of the body.  Examiner notes that such a modification merely involves combined features of embodiments described by Boudreault in a predictable manner to better contain materials in the isolated region.  
Regarding the contrast agent, Examiner notes one skilled in the art would have been motivated to have introduced a contrast agent into the isolated space in order to check/confirm proper placement of the catheter within the body.  Agah and Gelfand are cited herein to support the conclusion of obviousness.  For example, both Agah (Paragraph [0082]) and Gelfand (Paragraph [0125]) teaches delivering  a contrast solution into an isolated area created with at least one balloon in order to allow a medical professional to correctly position the catheter via visualization.
Further regarding Claim 1, while Fig. 21a depicts a portion of the tube extending beyond the inflatable cuff (e.g. balloon), it is not clear if the end is open to allow a guidewire to be Boudreault depicts other embodiments where a tube and guidewire may extend beyond the inflatable member (e.g. Figs. 5A-C, 38A, 41, 44A-C).  
Accordingly, it would have been obvious to a person skilled in the art to have allowed a guidewire to extend beyond the inflatable cuff as described in other embodiments described by Boudreault in order to efficiently maneuver the catheter within the body.  Such a modification merely involves combining prior art elements according to known techniques to yield predictable results (MPEP 2143).  
As for the limitation of the plurality of holes facing a dorsal direction, Examiner contends that the hole direction is considered an obvious design choice.  In addition, it would have been obvious to a person skilled in the art to have modified the catheter to include more openings facing in various directions including a dorsal direction in order to fill the isolated area quicker.  Such a modification requires nothing more than duplication of parts (MPEP 2144.04) and/or a rearrangement of Boudreault’s ports to face a dorsal direction.  Nonetheless, Wallsten is provided herein to enhance the conclusion of obviousness.  For example, Wallsten teaches from within a similar field of endeavor with respect to cooling catheter systems and methods where a catheter device comprising at least one tube (Paragraph [0038]) extending into and to a distal end of an inflatable balloon (e.g. inflatable cuff) (Figs. 1 and 3 and corresponding descriptions).  Examiner notes that Fig. 3 depicts one or more openings in the tube facing in a dorsal direction in its broadest reasonable interpretation.  
Regarding the limitation of a plurality of cuff openings, Harrison teaches from within a similar field of endeavor with respect to inflatable cuffs deployed within the body where a rim structure is provided with a plurality of openings to create a vacuum seal (Paragraph [0053]).  
Accordingly, one skilled in the art would have been motivated to have modified the inflatable cuff as described by Boudreault to include a rim structure with openings as describe Harrison in order to create a vacuum seal and enhance the stability of the inflated cuff within the body. Moreover, such a modification merely involves combining prior art elements according to known techniques to yield predictable results (MPEP 2143).  

As for Claim 4-6, Boudreault discloses wherein the balloon is constructed of nylon (e.g. fabric, BRI), PET, polyurethane, silicon or latex (Paragraph [0112]) all of which are considered to be impermeable to the contrast agent.  Alternatively, it is noted that the inflatable cuff taught by Harrison is made of a material that is impermeable to the intravenous contrast agent for the same reason discussed above in claim 1.  Harrison also discloses where the inflatable portion is made of a fabric material or a polymer material (Paragraph [0037]).  
Regarding claim 7, Harrison further teaches that the outer edge and the inner edge comprises a compressible metallic frame (Paragraph 0050, lines 4-7; Paragraph 0056, lines 3-5).  Accordingly, it would have been obvious to a person skilled in the art to have modified the inflatable cuff to have a metal fame in order to strengthen the shape when inflated.   
Regarding claim 8, Harrison further teaches that the compressible metallic frame is made from nitinol (Paragraph 0056, lines 3-5).

Claim 9 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Boudreault, Agah/Gelfand, Wallsten and Harrison as applied to claim 1 above, and further in view of U.S. Publication No. 2010/0036190 to Murphy et al. “Murphy”.  
Regarding Claim 9, Boudreault, Agah/Gelfand, Wallsten and Harrison disclose a catheter as described above having an inflatable cuff.   However, the art of record dos not expressly disclose magnets on the ventral surface.  
Murphy, however, teaches a catheter (Figure 4, catheter portion 24) with an inflatable portion (Figure 3, balloon portion 22) comprising a ventral surface (Figure 3 and 4, top surface of the balloon portion 22) wherein the ventral surface comprises a magnet (Figure 4, body 14).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the inflatable cuff made obvious above to further comprise a plurality of magnets, since:
placing a magnet on a balloon catheter was well known in the art as taught by Murphy;
Harrison and Murphy are all drawn to a catheter comprising an inflatable portion; and
modifying the magnet taught by Murphy to be a multiple merely involves duplication, which was found to be obvious by the courts (MPEP 2144.04).
One of ordinary skill in the art could have combined the elements as claimed by known methods (e.g. placing a magnet on a catheter), and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention. The motivation would have been to allow placement of a medical device on an inner surface of a body cavity near a patient's skin surface as taught by Murphy (Paragraph 0035; Figure 4).

Response to Arguments
Previous 35 U.S.C. 112 interpretations and corresponding rejections have been withdrawn in light of Applicant’s amendment removing the vacuum suction mechanism from the claims.  Applicant’s arguments with respect to the prior art rejections of claims 1 and 4-9 have been considered but are not persuasive.  For example, Applicant argues the embodiment depicted in Fig. 18 of Boudreault teaches only a donut shaped balloon which has a central depressed region that is advantageous because it provides an even contact surface for distributing forces but fails to teach or show a hollow compartment In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Examiner notes that the proposed modification is to cover the top side of Fig. 21’s donut shaped balloon embodiment such that there would be an open, hollow compartment underneath including the openings described above.  Moreover, the rejection relies upon the additional teachings of Agah/Gelfand, Wallsten and Harrison.  Thus, the rejection as a whole is considered to read on the claimed limitations in its broadest reasonable interpretation.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER L COOK whose telephone number is (571)270-7373.  The examiner can normally be reached on M-F approximately 8AM-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on 571-270-5284.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTOPHER L COOK/Primary Examiner, Art Unit 3793